I concur in the opinion of Mr. Justice ROSS. It leaves no doubt in my mind as to the correctness of the conclusion reached therein that under the statutes of this state an order of a committing magistrate admitting to bail a person accused of a capital offense is an adjudicated matter and, hence, beyond the power of the court to which he is held to answer or any other court to change. The proposition was so novel and out of harmony with the view generally accepted as true in this jurisdiction that it did not impress me as meriting serious consideration when first suggested by counsel for petitioner, but an investigation of the various provisions of the Code bearing on it has led to the conclusion that it is sound.
The power to determine the right of a person accused of a capital offense to be admitted to bail pending his hearing or trial is given to a committing magistrate who under the statutes may be any one of these four officers: A judge of the Supreme Court, a judge of the superior court, a justice of the peace, or a police officer, and when he decides the question the finality or conclusiveness of his order depends wholly upon its character. If he denies bail the statutes specifically provide that the matter may be inquired into upon the petition of the accused through the writ of habeas corpus, but if he admits to bail it is as silent as the tomb as to any further consideration of it prior to conviction. It does, it is true, point out the different circumstances under which the court to which the accused is held may commit him to custody but they deal with his failure to live up to or comply with the order admitting him to bail; such, for instance, as the failure to give increased bail, the forfeiture of bail, the insufficiency thereof due to the death or removal from the state of a *Page 436 
surety, etc., and in none of them is express authority to set aside the order itself conferred, nor in any of them, singly or considered together, is it implied. The mere fact that the statute authorizes the court to commit to custody in the situations mentioned, all of which are based upon the theory that the order itself still stands, shows conclusively, and especially so in the light of the omission to make definite provision for setting it aside, that it was the legislative intent that it should remain an adjudicated matter until a conviction should be had.
The right to be admitted to bail pending trial, where it has been determined by the proper officer that the offense is bailable, is a substantial right created by statute and one accused of such an offense can be deprived of it only in the manner provided by the power that gave it life, and the statute having failed to provide that it may be done at all before conviction and there being no rule of construction that would justify a court in reading it into the law it follows that the power to set aside such an order has not been conferred upon anyone. The contention, that the fact that the statute authorizes the superior court to commit to custody for failure to give increased bail implies the power to commit on a charge not bailable, even after the officer charged with the duty of determining this fact has held that it is, is not, it occurs to me, sound. Such, however, seems to have been the view that led the court in Ex parte Cook, 35 Cal. 107, a case relied on by the state as authority here, to hold that the court had such power. Just how the fact that the law gives it the right to commit for failure to give increased bail can in any way be construed as conferring upon it the power to set aside an order made by the proper officer that an offense is bailable does not appear. There is no connection between the two orders; hence, it is doubtful *Page 437 
that the conclusion reached was justified, and this to some extent affects the value of the opinion as an authority. Even though it construed provisions of the Code of Criminal Procedure similar to those of Arizona and the latter in fact were lifted from them, it was rendered in 1868, several years after this state enacted them substantially in their present form as a part of the Howell Code. Besides, as pointed out by Justice ROSS, the court itself said in its opinion that the meaning of the various provisions of their Code was not clear, and the question whether the order admitting to bail was res adjudicata was not before it.
Whether it is wise or unwise, good or bad policy to provide that the order of the committing magistrate admitting to bail one charged with a capital offense is res adjudicata, it is not for this court to say. It is sufficient that such is the effect of the statute, and, its being plain that it is, there is no occasion for the judicial branch of the government to concern itself with the wisdom or policy of the provision. These may be adverted to judicially only when they aid in solving something not clear. If the provisions of the statute in question bearing this meaning do not meet with the approval of the legislative department of the state it is within its province to change them.